itlniteh étates (Euurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

December 12, 2002

Before
Hon. JOHN L. COFFEY, Giraud Judge
Hon. KENNETH F. RIPPLE, Circuit Judge

Hon. DANIEL A. MANION, Circuit Judge

Nos. 02-1280 & 02-1331

TELEMARK DEVELOPMENT Appeals from the United States
GROUP, INC., a Nevada corporation, District Court for the Northern
PlaintjﬁlAppeﬂee, District of Illinois, Eastern Division.
Cross-Appellant,
No. 00 C 3626
V.
Milton I. Shadur,
JOHN P. MENGELT, Judge.
Defendant-Appellant,
Cross-Appeﬂee.
O R D E R

The opinion of this court issued on December 12, 2002, is amended as follows:
On page 1, the caption should be modified to read:

TELEMARK DEVELOPMENT GROUP, INC,
3 Nevada corporation,

Plain tr'ﬁ‘lAppeIIe 9,
Cross Appeﬂan t,

JOHN P. MENGELT,

Defendant-Appellan t,
Cross-Appellate.